Title: To George Washington from Brigadier General William Maxwell, 16 December 1778
From: Maxwell, William
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 16th Decmr 1778
  
I have not any thing new to inform Your Excellency of, save that I have sent Coll Shrieve with his Regt to New Ark to take the command of that & second River, till further Orders.
  It seems necessary to lighten this place with respect to finding wood; Forrage, and even Quarters if possable. I have inclosed You a Letter from General Jones to Genl Skiner with Genl Leslies pass to Vanmater; all which I think very extraordinary, after what was setled with his Lord ship (or rather what they setled) I ordered this Vanmater back immediately and His Lord ship had ordered the others home before, but the inclosed shews that they had been apointed to come here long before His Lord ship knew any thing of the Matter.  
    
    
    
    & I have good reason to think that they are collecting their friends from different parts and provideing passes for them on their arival here, and refusing all others. They turned back two Woomen the day before yesterday who had passes from the State of Pennsylvania and Indorsed by Your Excellency, on which I have stop’d all their friends from going in and desired them to go to their homes. I am Your Excellencys Most Obedt Humble Servant
  
    Wm Maxwell
  
  
N.B. I have beged Lord Stirling would in form Your Excellency of what he knows of those Matters.
  
